                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RICKEY R. RICHARD                                               CIVIL ACTION

VERSUS                                                          NO. 19-12892
                                                                c/w 19-13281

HOUMA POLICE DEPARTMENT, et al                                  SECTION "J" (4)


                                       ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the Chief United States Magistrate Judge, and the

failure of any party to file an objection to the Chief Magistrate Judge’s Report and

Recommendation, hereby approves the Report and Recommendation of the Chief

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that that Rickey R. Richard’s 42 U.S.C. § 1983 claims and

any state law claims against the Houma Police Department are DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915 and § 1915A as frivolous and otherwise

for failure to state a claim for which relief can be granted.

      IT IS FURTHER ORDERED that Richard’s § 1983 claims of false

imprisonment against Plantation Truck and its staff are DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2) as frivolous and otherwise for

failure to state a claim for which relief can be granted.

      IT IS FURTHER ORDERED that Richard’s § 1983 claims of false

imprisonment against Officer Oliver Holmes and his state law slander claims against

Officer Holmes and Plantation Truck and its staff are STAYED and the Clerk of

Court shall CLOSE these consolidated cases for administrative and statistical
purposes until Richard is convicted or the state criminal proceedings are concluded

and a motion to reopen is granted by the Court.

      New Orleans, Louisiana, this 11th day of February, 2020.




                                            ____________________________________
                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE
